DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11, 14, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 20100051825 A1) in view of Colvin (US 20190348252 A1), Renau (US 6,635,880 B1), Rebhan (4,902,529 A) and Sinha (EP 2891172 B1).
Regarding claim 1, Yamashita teaches an ion implantation system (ion implantation apparatus, [0001]), comprising:
An aluminum-based ion source material (aluminum oxide or nitride which forms reflecting electrode 20, [0045]);
An ion source (plasma generating chamber 2, fig. 1) configured to ionize the aluminum-based ion source material and form an ion beam therefrom (forming aluminum ion beam, [0050]), and whereby the ionization of the aluminum-based ion source material further forms a by-product comprising a non-conducting material (etching of aluminum nitride or oxide by fluorine produces implicitly produces insulating deposits as described by Colvin, [0006]);
A gas source in fluid communication with the ion source, wherein the gas source contains no dopant material and comprises an etchant gas mixture comprising a predetermined concentration of fluorine and a noble gas (fluorine gas diluted with helium, [0038]; implicitly at some predetermined concentration;).
Yamashita does not teach a beamline assembly configured to selectively transport the ion beam and an end station configured to accept the ion beam for implantation of ions into a workpiece.  
However a beamline assembly and an end station are well-known parts of an ion implanter as taught by Renau (ion implanter, fig. 1, with beamline formed by elements 22, 24, 40, and end station 50) among other and one of ordinary skill in the art would be motivated to implement the ion implanter of Yamashita with a beamline and end station as described by Renau in order to control and transport the beam using the beamline and control the wafer environment for ion implantation using the end station in a known manner.
Yamashita, Colvin and Renau do not teach that the predetermined concentration of fluorine gas comprises less than approximately 20% fluorine gas.
Rebhan teaches fluorine having a low concentration for safety reasons (column 1 lines 18-21) i.e. the fluorine is mixed with another gas at a health safety concentration of less than 20%.
It would have been obvious to one of ordinary skill in the art at the time of the invention to supply the fluorine containing gas of Yamashita in the low concentration taught by Rebhan, in order to provide a sufficient supply of fluorine while maintaining a desired level of safety for the user in a known manner.
Yamashita et al do not teach that the etchant gas mixture comprises a pressurized gas source.
Sinha teaches a pressurized gas cylinder to supply a pre-mixed gas to an ion source (“packaged pre-mixed in a high pressure cylinder”, [0038]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Yamashita et al to supply the gas from a pressurized pre-mixed gas bottle as taught by Sinha, as this is a simple means of delivering a gas mixture to an ion source commonly used in the art.
Regarding claim 2, Yamashita teaches that the noble gas comprises helium.
Regarding claim 10, Yamashita teaches that the aluminum-based ion source material comprises a ceramic member which is a shield (reflecting electrode 20 and/or backside reflecting electrode 44, shield top and bottom walls from plasma) within the ion source.
Regarding claim 11, Yamashita teaches that the etchant gas mixture comprises a mixture of fluorine gas and helium gas, while it would be obvious to supply the gas from a pressurized pre-mixed gas bottle as described with reference to claim 1.
Regarding claim 14, Yamashita teaches an ion implantation system (ion implantation apparatus, [0001]), comprising:
An aluminum-based ion source material (aluminum oxide or nitride which forms reflecting electrode 20, [0045]);
An ion source (plasma generating chamber 2, fig. 1) configured to ionize the aluminum-based ion source material and form an ion beam therefrom (forming aluminum ion beam, [0050]), and whereby the ionization of the aluminum-based ion source material further forms a by-product comprising a non-conducting material (etching of aluminum nitride or oxide by fluorine produces implicitly produces insulating deposits as described by Colvin, [0006]);
An etchant gas supply containing no dopant material and comprising an etchant gas mixture of fluorine gas mixed with a noble gas, wherein the etchant gas supply is configured to introduce the etchant gas mixture to the ion source (fluorine gas diluted with helium, [0038]).
Yamashita does not teach a beamline assembly configured to selectively transport the ion beam and an end station configured to accept the ion beam for implantation of ions into a workpiece.  
However a beamline assembly and an end station are well-known parts of an ion implanter as taught by Renau (ion implanter, fig. 1, with beamline formed by elements 22, 24, 40, and end station 50) among other and one of ordinary skill in the art would be motivated to implement the ion implanter of Yamashita with a beamline and end station as described by Renau in order to control and transport the beam using the beamline and control the wafer environment for ion implantation using the end station in a known manner.
	Yamashita and Renau do not teach that the fluorine is mixed with the noble gas at a health safety concentration.
Rebhan teaches fluorine having a low concentration for safety reasons (column 1 lines 18-21), i.e. the fluorine is mixed with another gas at a health safety concentration.
It would have been obvious to one of ordinary skill in the art at the time of the invention to supply the fluorine containing gas of Yamashita in the low concentration taught by Rebhan, in order to provide a sufficient supply of fluorine while maintaining a desired level of safety for the user in a known manner.
Sinha teaches a pressurized gas cylinder to supply a pre-mixed gas to an ion source (“packaged pre-mixed in a high pressure cylinder”, [0038]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Yamashita et al to supply the gas from a pressurized pre-mixed gas bottle as taught by Sinha, as this is a simple means of delivering a gas mixture to an ion source commonly used in the art.
Regarding claim 21, Sinha teaches that the container is a pressurized bottle and Yamashita teaches that the etchant is a mixture of fluorine and helium.
Regarding claim 22, it would be obvious to one of ordinary skill in the art at the time of the invention to make the etchant gas 20% fluorine as argued above with respect to claim 1.
Regarding claim 24, Yamashita teaches an ion implantation system (ion implantation apparatus, [0001]), comprising:
An ion source (plasma generating chamber 2, fig. 1) comprising an aluminum-based ceramic dopant material (aluminum oxide or nitride which forms reflecting electrode 20, [0045]), wherein the ion source is configured to ionize the aluminum-based ceramic ion source material and form an ion beam therefrom (forming aluminum ion beam, [0050]), and whereby the ionization of the aluminum-based ion source material further forms a by-product comprising an insulating material (etching of aluminum nitride or oxide by fluorine produces implicitly produces insulating deposits as described by Colvin, [0006]);
A gas source in fluid communication with the ion source, wherein the gas source contains no dopant material and comprises an etchant gas mixture comprising a predetermined concentration of fluorine and helium (fluorine gas diluted with helium, [0038]).
Yamashita does not teach a beamline assembly configured to selectively transport the ion beam and an end station configured to accept the ion beam for implantation of ions into a workpiece.  
However a beamline assembly and an end station are well-known parts of an ion implanter as taught by Renau (ion implanter, fig. 1, with beamline formed by elements 22, 24, 40, and end station 50) among other and one of ordinary skill in the art would be motivated to implement the ion implanter of Yamashita with a beamline and end station as described by Renau in order to control and transport the beam using the beamline and control the wafer environment for ion implantation using the end station in a known manner.
Yamashita, Colvin and Renau do not teach that the predetermined concentration of fluorine gas comprises less than approximately 20% fluorine gas and 75-80% helium.
Rebhan teaches fluorine having a low concentration for safety reasons (column 1 lines 18-21) i.e. the fluorine is mixed with another gas at a health safety concentration of less than 20%.
It would have been obvious to one of ordinary skill in the art at the time of the invention to supply the fluorine containing gas of Yamashita in the low concentration taught by Rebhan, in order to provide a sufficient supply of fluorine while maintaining a desired level of safety for the user in a known manner, with the balance of the gas (75-80% depending on the fluorine concentration) being helium.
Yamashita et al do not teach that the etchant gas mixture comprises a pressurized gas source.
Sinha teaches a pressurized gas cylinder to supply a pre-mixed gas to an ion source (“packaged pre-mixed in a high pressure cylinder”, [0038]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Yamashita et al to supply the gas from a pressurized pre-mixed gas bottle as taught by Sinha, as this is a simple means of delivering a gas mixture to an ion source commonly used in the art.
Claims 6-7, 15-17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Colvin, Renau, Rebhan and Sinha and in further view of Colvin 2018 (US 20180346342 A1).
Regarding claims 6, 15 and 25, Yamashita, Colvin, Renau, Rebhan and Sinha teach all the limitations of claims 1 and 14 as described above.
Yamashita et al. do not teach that the etchant gas mixture further comprises a co-gas (mixture of helium and argon).
Colvin 2018 teaches an etchant gas mixture comprising a co-gas (argon, [0035]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Yamashita et al., to have the argon co-gas taught by Colvin 2018, in order to assist in plasma formation (in an apparatus for implanting aluminum ions into a silicon carbide substrate) as described by Colvin.
	Regarding claim 16, Colvin 2018 teaches that the co-gas comprises argon.
	Regarding claims 7 and 17, the references do not teach that the concentration of argon is less than 5%. 
	However, it would have been obvious to one of ordinary skill in the art to select the concentration of argon to be less than 5%, as a matter of optimizing a result-effective variable through routine experimentation (adjusting the concentration of the argon, which is known to assist in forming the plasma as taught by Colvin 2018, as a component of the etching gas and observing the ion source and ion beam to determine the concentration which produces the best aluminum ion beam for a given implantation procedure) with no unexpected result.  The current specification shows no evidence that this particular range of 5% or less is critical, and “Generally differences in concentration in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”, In re Aller, 220, F.2d,454,456,105 USPQ 233,235 (CCPA 1955), MPEP 2144.05 II A.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Colvin, Renau, Rebhan and Sinha and in further view of Colvin 2018.
Regarding claim 13, Yamashita, Colvin, Renau, Rebhan and Sinha teach all the limitations of claim 11 as described above.  Yamashita et al. do not teach that the pressurized bottle comprises less than approximately 5% argon.
 Colvin 2018 teaches an etchant gas mixture comprising a co-gas (argon, [0035]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Yamashita and Renau to have the argon co-gas taught by Colvin 2018, in order to assist in plasma formation (in an apparatus for implanting aluminum ions into a silicon carbide substrate) as described by Colvin, and to make the pressurized bottle comprise less than 5% argon as described above with respect to claims 7 and 17.
Response to Arguments
Applicant's arguments filed 6 October 2022 have been fully considered but they are not persuasive. 
While Sinha teaches that there are disadvantages to providing fluorine in an ion source, Sinha is a secondary reference which is relied upon only for the teaching that it is known to provide gases for plasma ion sources in pressurized bottles.   Sinha teaches producing silicon ions from SiF4 which naturally produces a large number of unwanted fluorine ions which etch tungsten chamber walls and decreases the lifetime of an ion source, so the use of an additional gas to neutralize the unwanted fluorine ions is advantageous to extend the life of the ion source.  By contrast the primary reference Yamashita teaches etching of an aluminum ion source by fluorine ions and so the addition of at least some fluorine gas is necessary and its known etching effect is wanted in the system of Yamashita, and there is no need to mix the fluorine gas with a dopant since the aluminum dopant is already present in the ion source.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881